                                                                             Case
                                                                             Case2:21-cv-00958-APG-NJK
                                                                                  2:21-cv-00958-APG-NJK Document
                                                                                                        Document10
                                                                                                                 9 Filed
                                                                                                                   Filed06/10/21
                                                                                                                         06/11/21 Page
                                                                                                                                  Page11of
                                                                                                                                        of22



                                                                             Phillip A. Silvestri, Esq.
                                                                         1   Nevada Bar No. 11276
                                                                         2   Greenspoon Marder LLP
                                                                             3993 Howard Hughes Pkwy., Ste. 400
                                                                         3   Las Vegas, Nevada 89169
                                                                             Tel: (702) 978-4249
                                                                         4   Fax: (954) 333-4256
                                                                             phillip.silvestri@gmlaw.com
                                                                         5
                                                                             Attorneys for Defendant Westgate Resorts, Inc.
                                                                         6
                                                                                                         UNITED STATES DISTRICT COURT
                                                                         7
                                                                                                                 DISTRICT OF NEVADA
                                                                         8
                                                                             ANGEL CORDERO MENDEZ,                                  Case No. 2:21-cv-00958-APG-NJK
                                                                         9

                                                                        10          Plaintiff,
                                                                             v.                                                     AMENDED       STIPULATION        AND
                   LLP .
            MARDERCHTD




                                                                        11                                                          ORDER TO EXTEND TIME FOR
                                                               380400

                                                      (702) 333-4256
                                                            362-9472




                                                                             WESTGATE RESORTS, INC., and DOES                       DEFENDANT TO FILE A RESPONSIVE
                                                            Suite




                                                                        12
                                                         Suite
        & LEATHAM,




                                                                             1-50, inclusive,                                       PLEADING        TO       PLAINTIFF’S
                                   Las Vegas, Nevada 89169
                                                       89102
                                                  Parkway,

                                      362-7800 / Fax: (954)




                                                                                                                                    COMPLAINT
                                         HughesAvenue,




                                                                        13
                                                                                    Defendants.                                     (*Amended to correct erroneous date in
                                                                        14                                                          Order*)
 GREENSPOON
                                   West Sahara

                           Tel: (702) 978-4249




                                                                        15                                                          (First Request)
                                Howard
KOLESAR




                                                                                    The Parties, by and through their respective counsel of record, respectfully submit the
                             3320




                                                                        16
                           3993




                                                                        17   following stipulation to allow defendant Westgate Resorts, Inc. (“Defendant”) additional time to

                                                                        18   file a responsive pleading to Plaintiff’s Complaint filed on May 19, 2021 [ECF 1]. Defendant’s

                                                                        19   response is currently due on June 10, 2021. The Parties have agreed to allow Defendant through

                                                                        20   and until June 25, 2021 to respond to the Complaint. An extension is necessary as counsel has

                                                                        21   recently been retained, and the extension will allow Defendant sufficient time to appropriately

                                                                        22   review, investigate, and respond to the Complaint. Additionally, Defendant’s counsel will be out

                                                                        23   of the jurisdiction during a significant portion of the extension.

                                                                        24   ///

                                                                        25   ///

                                                                        26   ///

                                                                        27   ///

                                                                        28   ///

                                                                                                                      Page 1 of 2

                                                                             47336026v1
                                                                             Case
                                                                             Case2:21-cv-00958-APG-NJK
                                                                                  2:21-cv-00958-APG-NJK Document
                                                                                                        Document10
                                                                                                                 9 Filed
                                                                                                                   Filed06/10/21
                                                                                                                         06/11/21 Page
                                                                                                                                  Page22of
                                                                                                                                        of22




                                                                         1          This is Defendant’s first request for an extension of time to respond to the Complaint and

                                                                         2   is not made for the purpose of delay.

                                                                         3          Respectfully submitted by:
                                                                         4
                                                                             DATED this 10th day of June, 2021.                 DATED this 10th day of June, 2021.
                                                                         5
                                                                             GREENSPOON MARDER LLP                              WATKINS & LETOFSKY
                                                                         6

                                                                         7
                                                                             /s/ Phillip S. Silvestri, Esq.                     /s/ Michael A. DiRenzo, Esq.
                                                                         8   Phillip A. Silvestri, Esq.                         Michael A. DiRenzo, Esq.
                                                                             Nevada Bar No. 11276                               Nevada Bar No. 13014
                                                                         9   3993 Howard Hughes Parkway #400                    8935 S. Pecos Rd., Ste. 22A
                                                                             Las Vegas, Nevada 89169                            Henderson, NV 89074
                                                                        10
                   LLP .
            MARDERCHTD




                                                                             Attorneys for Defendant Westgate Resorts, Inc.     Counsel for Plaintiff
                                                                        11
                                                               380400

                                                      (702) 771-9264
                                                            362-9472
                                                            Suite




                                                                        12
                                                         Suite
        & LEATHAM,
                                   Las Vegas, Nevada 89169
                                                       89102




                                                                                                                          ORDER
                                                  Parkway,

                                      362-7800 / Fax: (954)
                                         HughesAvenue,




                                                                        13
                                                                                    It is hereby ORDERED that Defendant Westgate Resorts, Inc. shall have up to, and
                                                                        14
 GREENSPOON
                                   West Sahara

                           Tel: (702) 978-4255




                                                                             including, June 25, 2021 to file a response to Plaintiff’s Complaint.
                                                                        15
                                Howard
KOLESAR
                             3320




                                                                        16                                                 ________________________________
                           3993




                                                                                                                           U.S. District
                                                                                                                           United States Court Judge Judge
                                                                                                                                           Magistrate
                                                                        17
                                                                                                                                  June 11, 2021
                                                                                                                           Dated:______________________
                                                                        18

                                                                        19

                                                                        20

                                                                        21

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28

                                                                                                                     Page 2 of 2

                                                                             47336026v1
